EXHIBIT 10.1
 
RESCISSION OF SHARE EXCHANGE AGREEMENT
 
BETWEEN
 
VANITY EVENTS HOLDING, INC. AND SHOGUN ENERGY, INC.
 
THIS RESCISSION AGREEMENT, dated June 30, 2011 is made by and between VANITY
EVENTS HOLDING, INC., a Delaware corporation (“Vanity”), SHOGUN ENERGY, INC. a
South Dakota corporation (the “Shogun”), SHAWN KNAPP (“Mr. Knapp”), ROXANNE
KNAPP (“Mrs. Knapp”) and the other shareholders of Vanity identified on Schedule
A annexed hereto (each a “Shareholder” and collectively, the
“Shareholders”).  Vanity, Shogun, Mr. Knapp, Mrs. Knapp and the Shareholders are
referred to herein collectively as the “Parties.”
 
WHEREAS, the Shogun is a wholly-owned subsidiary of Vanity; and
 
WHEREAS, on December 31, 2010, Vanity entered into a share exchange agreement
(“Exchange Agreement”) by and among Vanity, Shogun, Mr. Knapp and the other
shareholders of Shogun (the “Shogun Shareholders” and collectively with Mr.
Knapp, the “Shareholders”) pursuant to which the Shareholders exchanged an
aggregate of 100% of the issued and outstanding shares of capital stock of
Shogun in exchange for 500,000 shares of Vanity’s series A preferred stock (the
“Exchange”); and
 
WHEREAS, the Parties have amicable decided that it is in their collective best
interest to rescind the Exchange Agreement in accordance with the terms
hereunder.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
1. Rescission of the Exchange Agreement.  


a. On the Closing Date (as defined below), the Exchange Agreement is hereby
rescinded and any and all obligations of any party arising from such
Exchange  Agreement, shall, in all respects, be deemed to be null and void and
of no further force and effect (the “Rescission”).  Furthermore, on and after
the Closing Date (as defined below), no party to the Exchange Agreement shall
have any further obligations of any nature whatsoever with respect to the other
parties pursuant to or arising from the Exchange Agreement.  


b. By executing this Agreement, Mr. Knapp and each Shareholder hereby surrenders
to Vanity such number of shares of Vanity’s series A preferred stock opposite
such person name on Schedule I annexed hereto which they are entitled to
pursuant to the Exchange Agreement but have yet to be put into certificate
form.  Vanity hereby acknowledges receipt from such shares of series A preferred
stock for the sole purpose of retiring Vanity’s series A preferred stock.


c. On the Closing Date (as defined below), Vanity shall transfer to Mr. Knapp
and the Shareholders all of the shares of Shogun’s common stock held by Vanity
as of the Closing Date (as defined below).  Mr. Knapp and the Shareholders
acknowledge receipt of such shares for the sole purpose of transferring the
entire ownership of Shogun to Mr. Knapp and the Shareholders.
d. On the Closing Date (as defined below), Mr. Knapp, Darrick Wika and John
Carmichael shall each deliver to the Company their respective written
resignation of all officer and director positions currently held in Vanity, said
resignations to be effective immediately.
e. The closing of the Rescission (the “Closing”) shall take place at the offices
of Sichenzia Ross Friedman Ference LLP or such other location as the parties
shall mutually agree, as promptly as practicable but in no event later than the
second (2nd) business day following receipt by Vanity of shareholder approval
for consummation of the Rescission in accordance with the general corporation
law of the State of Delaware and the Securities Exchange Act of 1934, as
amended. The date on which the Closing occurs is hereinafter referred to as the
“Closing Date.”


2. Cooperation of Shogun after the Closing Date.  Beginning on the Closing Date,
Shogun shall continue to provide such information to Vanity as may be necessary
for Vanity to comply with its continuing reporting obligations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  This
information shall include, but not be limited to financial statements of Shogun
for the three and six months ended June 30, 2011 and 2010, the three and nine
months ended September 30, 2011 and 201,0 as well as any other financial
information or financial statements for any interim period or annual period as
Vanity as may reasonably request hereunder. Due to the unique and valuable
nature of the information to be provided by Shogun, Shogun hereby agrees and
acknowledges that in the event Shogun fails to comply with its obligations under
this Section 2, that monetary damages may be inadequate to compensate Vanity.
Accordingly, Shogun agrees that Vanity shall, in addition to any other remedies
available to it at law or in equity in accordance with this Agreement, be
entitled to seek injunctive relief to enforce the terms of this Section 2 of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


3. Non-Exclusive Distributorship Agreement with Shogun.  On the Closing Date,
Vanity and Shogun shall enter into a non-exclusive distributorship agreement,
substantially in the form annexed hereto as Exhibit A, pursuant to which Shogun
shall grant Vanity a non-exclusive distributorship to sell Shogun’s products in
the United States for a period of 12 months from the Closing Date.


4. Consulting Agreement with Mr. Knapp.  On the Closing Date, Vanity and Mr.
Knapp shall enter into a consulting agreement, substantially in the form annexed
hereto as Exhibit B, pursuant to which Mr. Knapp shall provide certain
consulting services to Vanity for a period of 6 months from the Closing Date.


5. Execution of a General Release.  On the Closing Date, Mr. Knapp and Mrs.
Knapp shall each enter into a general release, substantially in the form annexed
hereto as Exhibit C, pursuant to which each of Mr. Knapp and Mrs. Knapp shall,
among other things, release and forever discharge Vanity, its assigns,
predecessors, successors, joint venturers, personal representatives,
stockholders, officers, directors, employees, underwriters, attorneys, and
trustees, and any other person at interest therewith, from and against any and
all claims, demands, debts, interest, expenses, dues, liens, liabilities, causes
of action including court costs or attorneys’ fees, or any other form of
compensation, he may now own or hereafter acquire against Vanity, whether
statutory, in contract, in tort, either at law or in equity, including quantum
meruit, as well as any other kind or character of action on account of, growing
out of, relating to or concerning, whether directly or indirectly, the Exchange
Agreement and the Exchange, any other instrument, agreement or transaction,
whether written or oral, in connection with the Exchange Agreement and the
Exchange, or any other transaction or occurrence of any nature whatsoever
occurring before the execution of this Agreement.


6. Release by each Shareholder.  By executing this Agreement, on the Closing
Date, each Shareholder hereby releases and forever discharges Vanity, its
assigns, predecessors, successors, joint venturers, personal representatives,
stockholders, officers, directors, employees, underwriters, attorneys, and
trustees, and any other person at interest therewith, from and against any and
all claims, demands, debts, interest, expenses, dues, liens, liabilities, causes
of action including court costs or attorneys’ fees, or any other form of
compensation, he may now own or hereafter acquire against Vanity, whether
statutory, in contract, in tort, either at law or in equity, including quantum
meruit, as well as any other kind or character of action on account of, growing
out of, relating to or concerning, whether directly or indirectly, the Exchange
Agreement and the Exchange, any other instrument, agreement or transaction,
whether written or oral, in connection with the Exchange Agreement and the
Exchange, or any other transaction or occurrence of any nature whatsoever
occurring before the execution of this Agreement.


7. Indemnification Agreement with Mr. Knapp.  On the Closing Date, Vanity and
Mr. Knapp shall enter into an indemnification agreement, substantially in the
form annexed hereto as Exhibit D.
 
8. Assumption of Liabilities.  On the Closing Date, Shogun shall assume, and
hereby agrees to pay, perform, fulfill and discharge the liabilities incurred by
Vanity in connection with the consummation of the Exchange Agreement as set
forth on Schedule 8 annexed hereto.


9. Miscellaneous


a. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.


b. Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


c. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each party to this
Agreement will be entitled to specific performance hereunder.  Accordingly,
Recipient agrees that the Company shall, in addition to any other remedies
available to it at law or in equity, any party shall be entitled to seek
injunctive relief to enforce the terms of this Agreement.


d. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


e. Counterparts/Execution.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
 
2

--------------------------------------------------------------------------------

 


f. Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


g. Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, addressed as follows: if to Vanity: Mr. Lloyd Lapidus, 1111
Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154, telephone (786)
530-2164, telecopier (___) ______, and e-mail Lloyd.vanity@gmail.com ; and if to
Mr. Knapp, Mrs. Knapp or the Shareholders, addressed to Shogun Energy, Inc., 118
Front Street, Brookings, South Dakota, 57006, a telephone (605) 692-8226,
telecopier (605) 692-8368, and e-mail shawn@shogunenergy.com.  Any party hereto
may change its address upon 10 days’ written notice to any other party hereto.


h. Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.


i. Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the party
who is found to be in breach of this Agreement shall also be liable for all
reasonable attorneys’ fees and costs of court incurred by the other parties.
 Provided, however, in the event that there has been no breach of this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party shall bear its own costs and expenses (including any fees or
disbursements of its counsel, accountants, brokers, investment bankers, and
finders fees).


j. Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties.  No amendment, modification or other change
to this Agreement or waiver of any agreement or other obligation of the parties
under this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by all parties to this
Agreement.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


k. Headings.  The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


l. Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.


 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 
VANITY EVENTS HOLDING, INC.
   
Address for Notice:
                          By: 
/s/ Lloyd Lapidus
   
Fax:
   
Name: Lloyd Lapidus
         
Title: Interim Chief Executive Officer
                   
With a copy to (which shall not constitute notice):
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Fax: (212) 930-9725
Attn: Richard A. Friedman
                               
SHOGUN ENERGY, INC.
   
Address for Notice:
                          By:  /s/ Shawn Knapp    
Fax:
    Name: Shawn Knapp           Title: CEO                    
With a copy to (which shall not constitute notice):
       




 

         
/s/ Shawn Knapp
       
Shawn Knapp
                 

         
/s/ Roxanne Knapp
       
Roxanne Knapp
                 

 
 
4

--------------------------------------------------------------------------------

 


SHAREHOLDERS
 

     
Winter Bros Underground, Inc.
               
/s/ Dave Ekern
  By:
/s/ Robert Winter
   
Dave Ekern
    Name: Robert Winter           Title: President                
/s/ Dave Ekern
   
/s/ Brian Schmidt
   
Dave Ekern
   
Brian Schmidt
               
/s/ Chip and Janet Bortnem
   
/s/ David M. Rustan
   
Chip and Janet Bortnem
   
David M. Rustan
               
/s/ Jeff Jacobsen
   
/s/ Eric Peterson
   
Jeff Jacobsen
   
Eric Peterson
               
/s/ Darrick Wika
   
/s/ Bob Winter
   
Darrick Wika
   
Bob Winter
               
/s/ Mike Brunch
   
/s/ Richard A. Anderson
   
Mike Brunch
   
Richard A. Anderson
               
/s/ Mike Steffensen
   
/a/ Alan Bruty
   
Mike Steffensen
   
Alan Bruty
               
/s/ Dan Ziegler
   
/s/ Brian D. Landry
   
Dan Ziegler
   
Brian D. Landry
             
BBR Land, Inc.
                    By: /s/ Robert Winter    
/s/ Brian Sander
    Name: Robert Winter    
Brian Sander
    Title:VP                      
/s/ Duane Knapp
   
/s/ Gary Jensen
   
Duane Knapp
   
Gary Jensen
               
/s/ Greg Holm
         
Greg Holm
                     
/s/ Reed Intermill
         
Reed Intermill
       

          
 
5

--------------------------------------------------------------------------------

 
 

             
/s/ Mark Morgan
   
/s/ Lee & Kibbi McCormick
   
Mark Morgan
   
Lee & Kibbi McCormick
               
/s/ Randy Stanford
   
/s/ Danny & Tracy Nelson
   
Randy Stanford
   
Danny & Tracy Nelson
               
/s/ Shelly Justice
   
/s/ Ken Dunlap
   
Shelly Justice
   
Ken Dunlap
               
/s/ Chad & Gordy Bortnem
   
/s/ Mark D. Weber
   
Chad & Gordy Bortnem
   
Mark D. Weber
               
/s/ Ron Longville
    /s/ Rick A. Dunlap    
Ron Longville
   
Rick A. Dunlap
               
/s/ Rick Longville
   
/s/ Scott & Nancy Gusso
   
Rick Longville
   
Scott & Nancy Gusso
               
/s/ Scott Anderson
   
/s/ Larry & Julaine Wittmeier
   
Scott Anderson
   
Larry & Julaine Wittmeier
             
Wittmeier Living Trust
   
/s/ Christy Sik
         
Christy Sik
  By:
/s/ Julaine N. Wittmeier
          Name: Julaine N. Wittmeier    
/s/ Daniel P and Jerilee Kinard
    Title: Trustee    
Daniel P and Jerilee Kinard
               
/s/ Elisabeth & Keith Nelson
   
/s/ Derald Adolphsen
   
Elisabeth & Keith Nelson
   
Derald Adolphsen
               
/s/ David B. & Sharon L. Johnson
   
/s/ Jessica Reuer
   
David B. & Sharon L. Johnson
   
Jessica Reuer
               
/s/ Donald Weber
   
/s/ Kenneth & Karen Bothwell
   
Donald Weber
   
Kenneth & Karen Bothwell
               
/s/ Kenny Longville
         
Kenny Longville
                   

 
 
6

--------------------------------------------------------------------------------

 
 

 
/s/ Kip and Nikol Bothwell
         
Kip and Nikol Bothwell
                     
/s/ Matt Volkers
         
Matt Volkers
                     
/s/ Randy Hillestad
         
Randy Hillestad
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 


Schedule I
 
 
Name
 
Number of shares of Shogun Common Stock
Number of shares of
Vanity Series A Preferred Stock
Shawn Knapp
400,000
400,000
Dave Ekern
14,000
13,392
Chip or Janet Bortnem
10,000
9,566
Jeff Jacobsen
10,000
9,566
Darrick Wika
7,000
6,696
Mike Brunch
6,000
5,739
Mike Steffensen
6,000
5,739
Dan Ziegler
5,000
4,783
BBR Land, Inc.
4,000
3,826
Duane Knapp
4,000
3,826
Greg Holm
4,000
3,826
Reed Intermill
4,000
3,826
Winter Bros Underground Inc
4,000
3,826
Brian Schmidt
2,000
1,913
David M Rustan
2,000
1,913
Eric Peterson
2,000
1,913
Bob Winter
1,600
1,531
Richard A Anderson
1,300
1,244
Alan Bruty
1,000
957
Brain D Landry
1,000
957
Brain Sander
1,000
957
Gary Jensen
1,000
957
Mark Morgan
1,000
957
Randy Stanford
1,000
957
Shelly Justice
1,000
957
Chad & Gordy Bortnem
800
765
Ron Longville
800
765
Rick Longville
700
670
Scott Anderson
700
670
Wittmeier Living Trust
700
670
Elisabeth & Keith Nelson
640
612
David B & Sharon L Johnson
600
574
Donald Weber
600
574
Kenny Longville
600
574
Lee & Kibbi McCormick
600
574
Danny & Tracy Nelson
400
383
Ken Dunlap
400
383
Mark D Weber
400
383
Rick Dunlap
400
383
Scott & Nancy Gusso
400
383
Larry & Julaine Wittmeier
300
287
Christy Sik
200
191
Daniel P and Jerilee Kinard
200
191
Derald Adolphsen
200
191
Jessica Reuer
200
191
Kenneth & Karen Bothwell
200
191
Kip and Nikol Bothwell
200
191
Matt Volkers
200
191
Randy Hillestad
200
191

 
 
8

--------------------------------------------------------------------------------

 
Exhibit A
 
 
 
Sales Distribution Agreement
 
THIS AGREEMENT is made as of the ___ day of June, 2011, by and between Shogun
Energy, Inc., a corporation organized and existing under the laws of the State
of South Dakota  with an office at 118 Front Street, Brookings, SD  57006  (the
“Company”), and Vanity Event Holdings, Inc., a corporation organized and
existing under the laws of the State of Delaware  with an office at 1111 Kane
Concourse, Suite 304, Bay Harbor Islands, Florida 33154 (“Vanity”).



WHEREAS, Company currently manufactures and sells energy drinks; and


WHEREAS, Company is willing to appoint Vanity as an authorized sales distributor
and dealer, and Vanity is willing to accept such appointment, all upon the terms
and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements and understandings
herein contained, the parties hereby agree as follows:

 
1. Appointment.
 
a. Upon the terms and conditions hereinafter set forth, Company hereby appoints
Vanity  as the authorized non-exclusive sales distributor and dealer for the
purchase and resale of the Company's beverage line (“Products”) within the
United States (“Nonexclusive Territory”) between June ___ 2011 and June __, 2012
(“Distributorship Period”) through conventions wholesale and retail channels and
as an authorized sales agent for the purchase and resale of Products through
internet sales channels; and
 
b. Vanity hereby accepts such appointment and agrees to perform the duties and
obligations set forth herein.

 
2. Duties of Vanity. In the performance of its duties under this Agreement,
Vanity shall:


 
a. Use its best efforts to promote the sale of, and stimulate interest in, the
Products in the Nonexclusive Territory;


b. Collect and transmit any and all applicable municipal, county, state, or
nationals sales, use or excise tax associated with any internet sales;


c. Submit for approval all internet based materials whether for the web site
associated with the domain name described above in section 2.c., social media
site, email, SMS, text campaign, or other similar means of communication
(collectively “Web Site” ) no less than ten business day prior to their use;
such approval shall be granted at Shogun’s sole discretion;


d. Submit appropriate Privacy Policy, Site Usage Terms and Conditions, and Legal
Notice to be used in conjunction with the Web Site no less than ten business
days prior to their use such approval shall be granted at Shogun’s sole
discretion; and


e. Provide Shogun with copies of all customer contacts, including demographic
information, all sales orders and fulfillment status on no less than a weekly
basis.
 
 
A - 1

--------------------------------------------------------------------------------

 
 
3. Terms of a Sale.
 
a. Company shall sell Product to Vanity at the then best available distributor
price.
 
b. All prices for Product shall be F.O.B. Brookings, South Dakota. All freight,
insurance, handling and forwarding agent's fees, taxes, storage, and all other
charges applicable to the Products, if any, from the time such Products leave
Company's factory shall be borne by the Vanity.
 
c. At any time during the term of this Agreement, Company may, in its sole
discretion, (i) modify the specifications of any Product or (ii) discontinue the
manufacture and sale of any Product; provided, however, that in the event that
Company discontinues the manufacture or sale of any Product subsequent to the
acceptance by Company of a purchase order therefor but prior to the delivery
thereof to the customer, Company shall be obligated to effect delivery under
such purchase order.
 
d. Unless otherwise agreed to in writing by Company and Vanity, payment for any
Product sold to Vanity hereunder shall be made, in cash, by wire transfer or by
certified check, not later than 30 days after the date of the invoice relating
to such Product. In the case of any invoice that is not paid in full on or
before the date 30 days after the date of such invoice, interest shall accrue on
the unpaid amount of such invoice, from the date of such invoice until the date
of payment, at the rate of 18% per annum.
 
4. Shipment, Risk of Loss, Force Majeure.
 
a. After acceptance by Company of a purchase order submitted by Vanity, and as
promptly as reasonably possible in accordance with the date of shipment
specified in such purchase order or otherwise agreed to in writing by Company
and Vanity, Company shall deliver the Products in such quantities and amounts as
specified in such purchase order.
 
b. Company shall not be liable for any delay in delivery or for non-delivery, in
whole or in part, caused by the occurrence of any contingency beyond the control
of Company, including, without limitation, war (whether an actual declaration
thereof is made or not), sabotage, insurrection, riot or other act of civil
disobedience, act of a public enemy, failure or delay in transportation, act of
any government or an agency or subdivision thereof, judicial action, labor
dispute, accident, fire, explosion, flood, storm or other act of God, and
shortage of labor, fuel, raw material, or machinery.
 
5. Warranties.
 
COMPANY MAKES NO EXPRESS WARRANTIES TO VANITY WITH RESPECT TO THE PRODUCTS OTHER
THAN AS CONTAINED IN THE WARRANTY. ALL IMPLIED WARRANTIES ARE HEREBY EXCLUDED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. Vanity shall make no warranties to its customers regarding
the Products in the name of Company.

 
6. Reports by Vanity.  Vanity shall maintain accurate and complete books and
records with respect to all sales of Products and other goods purchased from
Company and shall, at any time and from time to time upon Company's request,
provide Company with copies of such books and records or any part thereof.
 
7. Trade Names and Trademarks.
 
a. Company grants to Vanity the license and right to use Company trade names and
trademarks in connection with the advertising, sale, offer for sale or
distribution of Products in the Territory. Such trade names and trademarks shall
not be used by Vanity in combination with any other trade names or trademarks
without the prior written approval of Company. Vanity shall diligently promote
the identity and market recognition of Company as the manufacturer of the
Products.
 
b. Vanity recognizes the right, title, and interest of Company in and to all
trademarks and trade names used by Company on or in connection with Products and
agrees not to engage, directly or indirectly, in any activities which may
contest or otherwise impair the right, title, and interest of Company therein.
Vanity shall neither acquire, nor claim for itself any right, title, or interest
in or to Company's trademarks and trade names by virtue of this Agreement or
through the use by Vanity of Company's trademarks and trade names. The parties
hereto agree that all uses of Company's trademarks and trade names by Vanity
shall be in such manner as to inure to the benefit of Company.
 
8. Modification of Geographic Territory
 
The parties mutually acknowledge the need to develop a strong distributor
network to support the sales and marketing of the Products.  Accordingly Vanity
hereby consents to having its territory reduced, by account, city, county,
state, or other geographic bound as may be reasonable (“Territory Reduction”) in
favor of another distributor without any further consideration.  Such Territory
Reduction shall not impact any previously books orders, and shall not be
effective until Vanity has received ten business days written notice.  Shogun
shall use commercially reasonable efforts to limit Territory Reductions only to
the extent necessary to support the development of a distribution network.
 
 
A - 2

--------------------------------------------------------------------------------

 
 
9. Termination

 
a. This Agreement is for an initial twelve-month Distribution Period, ending on
the date listed above in section 1A, unless terminated earlier as described in
section 9.c below.
 
b. This Agreement may be renewed by mutual written consent for one (1)
additional twelve month period.


(i) Shogun has the right to terminate this agreement with three (3) days written
notice upon the occurrence of if the other party fails or becomes unable to
observe or perform any of its material obligations under this Agreement and such
default or inability is not cured within twenty (20) days after notice of the
same.
 
(ii) If the other party makes an assignment for the benefit of creditors; is
adjudicated bankrupt or insolvent; petitions or applies to any tribunal for the
appointment of a trustee or receiver for such party for any substantial part of
its assets; commences any proceedings seeking to take advantage of any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; consents to or approves or, by any conduct or action acquiesces in or to
any such petition or application filed, or any such proceedings commenced
against it by any other person; or failing to remove an order entered appointing
any such trustee or receiver or approving the petition in any such proceedings
or decreeing its dissolution or liquidation within ninety (90) days after such
order is entered.

 
10. Miscellaneous.

 
a. The validity, construction, and performance of this Agreement shall be
governed by and interpreted in accordance with the laws of the State of South
Dakota.

 
b. No addition to or modification of this Agreement, or of a purchase order
submitted to Company by Vanity, or of an acceptance of a purchase order
dispatched by Company to Vanity shall be effective or binding on either of the
parties hereto unless reduced to writing and executed by the respective duly
authorized representatives of each of the parties hereto. In the event of any
conflict or other inconsistency between this Agreement and any purchase order,
this Agreement shall govern in all respects.
 
c.Intentionally Omitted.

 
d. This Agreement, and all rights and obligations hereunder, are personal as to
the parties hereto and shall not be assigned in whole or in part by either of
the parties hereto to any other person, firm, or corporation without the prior
written consent thereto by the other party hereto; provided, however, that
Company may assign this Agreement and purchase orders hereunder, without the
prior written consent of Vanity, to any person, firm, or corporation acquiring
all or substantially all of the assets of Company or to any successor to Company
by merger.
 
e. Any waiver by either party hereto to any right hereunder or of any failure to
perform or breach hereof by the other party hereto must be express and in
writing and shall not constitute or be deemed a waiver of any other right
hereunder or any other failure to perform or breach hereof by the other party
hereto, whether of a similar or dissimilar nature.


 
f. Company and Vanity acknowledge that Vanity is and shall at all times be an
independent distributor for Company. Vanity is not authorized to act as an agent
for or legal representative of Company. Vanity shall not have authority to
assume or create any obligation on behalf or in the name of, or binding upon,
Company, nor to represent Company as a distributor in any matter not
specifically provided for herein. All sales by Vanity shall be in its own name
and for its own account.
 
g. This Agreement is the entire agreement between the parties hereto respecting
the subject matter hereof and supersedes all prior agreements between the
parties hereto relative to the subject matter hereof.
 
h. Except as otherwise provided in this Agreement, all notices required or
permitted to be given hereunder shall be in writing and shall be valid and
sufficient if dispatched by registered mail, postage prepaid, in any post office
in the United States, or in the Territory, as the case may be, addressed as
follows:
 
If to the Company:
Shogun Energy Inc
 
 
Att: Mr. Shawn Knapp
118 Front Street, Brookings, SD  57006
 
   
 
If to the Vanity:
Vanity Event Holding, Inc.
 
 
Att: Mr. Lloyd Lapidus
1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154
 

 
Either party hereto may change its address by a notice given to the other party
hereto in the manner set forth above. Notice given as herein provided shall be
considered to have been given upon the mailing thereof.

 
i. In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
 
j. Each party shall, without payment of any additional consideration by any
other party, at any time on or after the execution of this Agreement take such
further action and execute such other and further documents and instruments as
the other party may request in order to provide the other party with the
benefits of this Agreement.
 
k. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same documen



 
A - 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 
Shogun Energy Inc.
              /s/       
By: Mr. Shawn Knapp, CEO
                   
Vanity Event Holding, Inc.
              /s/      
By: Mr. Lloyd Lapidus, Interim CEO
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A - 4

--------------------------------------------------------------------------------

 
Exhibit B

 
 
CONSULTING AGREEMENT


This Agreement is made and entered into as of the __ day of June, 2011 by and
between Shawn Knapp (“Consultant”) and Vanity Events Holding, Inc. (the
“Company”).


WHEREAS, the Company desires to engage Consultant to provide certain consulting
services, and Consultant is willing to be engaged by the Company to provide such
services, on the terms and conditions set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:


1.           Purpose. The Company hereby engages Consultant for the term
specified in Paragraph 2 hereof to render consulting advice to the Company
relating to the sale of Shogun Energy, Inc.’s products upon the terms and
conditions set forth herein.


2.           Effective Date and Term. This Agreement shall be effective as of
June __, 2011 (the “Effective Date”).  Unless earlier terminated pursuant to
Section 10 hereof, the term of this Agreement shall commence upon the Effective
Date and shall continue until December 31, 2011 (the “Consulting Term”).


3.     Duties of Consultant.  During the term of this Agreement, the Consultant
shall provide the Company with the services set forth in Paragraph 1 above and
such additional services as is reasonably requested by the Company’s management
and Board of Directors, provided that Consultant shall not be required to
undertake duties not reasonably within the scope of this Agreement.  The
Consultant shall not be required to provide services in excess of ten (10) hours
per week.
 
4.           Compensation.  In consideration for the services rendered by
Consultant to the Company pursuant to this Agreement, the Company agrees to pay
Consultant the sum of $26,086.50 during the Consulting Term (“Consulting Fee”)
to be payable as follows: (a) $13,043.25 to be payable within fifteen (15)
business days after the Effective Date and (b) $13,043.25 to be payable within
five (5) business days after the filing of the Company’s Quarterly Report on
Form 10-Q for the quarterly period ended September 30, 2011 with the Securities
and Exchange Commission.


5.           Expenses.  The Company shall reimburse Consultant for reasonable
out-of-pocket expenses incurred in connection with this Agreement.
 
6.           Company Information.  Consultant recognizes and acknowledges that
by reason of Consultant’s retention by and service to the Company before, during
and, if applicable, after the  Consulting Term, Consultant will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information relating to the field of in
which the Company is actually engaged in research, development, collaboration or
sales at the time of such disclosure (collectively referred to as “Confidential
Information”).  Consultant acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Consultant covenants that it will
not, unless expressly authorized in writing by the Company, at any time during
the Consulting Term use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation except in connection
with the performance of Consultant’s duties for the Company and in a manner
consistent with the Company’s policies regarding Confidential
Information.  Consultant also covenants that at any time after the termination
of this Agreement, directly or indirectly, it will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Consultant to divulge, disclose or
make accessible such information.  All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Consultant’s possession during the Consulting Term shall remain
the property of the Company.  Except as required in the performance of
Consultant’s duties for the Company, or unless expressly authorized in writing
by the Company, Consultant shall not remove any written Confidential Information
from the Company’s premises, except in connection with the performance of
Consultant’s duties for the Company and in a manner consistent with the
Company’s policies regarding Confidential Information.  Upon termination of this
Agreement, the Consultant agrees to return immediately to the Company all
written Confidential Information (including, without limitation, in any computer
or other electronic format) in Consultant’s possession.
 
 
B - 1

--------------------------------------------------------------------------------

 


7.           Consultant an Independent Contractor.  Consultant shall perform its
services hereunder as an independent contractor and not as an employee of the
Company or an affiliate thereof.  It is expressly understood and agreed to by
the parties hereto that Consultant shall have no authority to act for, represent
or bind the Company or any affiliate thereof in any manner, except as may be
agreed to expressly by the Company in writing from time to time.


8.           Termination. The Company may terminate this Agreement in its sole
discretion and at its sole option at any time upon 3 day written notice to
Consultant.
 
9.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.
 
10.           Binding Effect; Benefits.  None of the parties hereto may assign
his or its rights hereunder without the prior written consent of the other
parties hereto, and any such attempted assignment without such consent shall be
null and void and without effect.  This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives.
 
11.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 
If to the Company, to:                         1111 Kane Concourse, Suite 304,
Bay Harbor Islands, Florida 33154
Facsimile: ___________


If to the Consultant, to:                       118 Front Street
Brookings, South Dakota  57006
Facsimile: (605) 692-8368


12.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
 
13.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
14.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof.  The
parties hereto each hereby submits herself or itself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state courts in the State of New York.
 
15.  Assignment.  Neither party may assign this Agreement without the prior
written consent of the other party.
 
16.  Headings.  The headings herein are inserted only as a matter of convenience
and reference, and in no way define, limit or describe the scope of this
Agreement or the intent of the provisions thereof.
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 
[SIGNATURE PAGE FOLLOWS]


 
B - 2

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.
 

 
CONSULTANT
                 
Shawn Knapp
         
VANITY EVENTS HOLDING, INC.
            By:         
Name: Lloyd Lapidus
     
Title:   Interim Chief Executive Officer
         




 
 
 
 
 
 
 
 
 
B - 3

--------------------------------------------------------------------------------

 
Exhibit C

INDEMNIFICATION AGREEMENT




This Indemnification Agreement (“Agreement”) is executed by Shawn Knapp,
individually and Roxanne Knapp, individually (each an “Indemnitor” and
collectively, the “Indemnitors”), in favor of Vanity Events Holding, Inc., a
Delaware corporation (the “Vanity”).


WITNESSETH:


WHEREAS, prior to the date hereof, the Indemnitors were the management team of
Shogun Energy, Inc., a wholly-owned subsidiary of Vanity (“Shogun”);


WHEREAS, on December 31, 2010, Vanity entered into a share exchange agreement
(“Exchange Agreement”) by and among Vanity, Shogun, Mr. Knapp and the other
shareholders of Shogun (the “Shogun Shareholders” and collectively with Mr.
Knapp, the “Shareholders”) pursuant to which the Shareholders exchanged an
aggregate of 100% of the issued and outstanding shares of capital stock of
Shogun in exchange for 500,000 shares of Vanity’s series A preferred stock (the
“Exchange”); and
 
WHEREAS, on or about the date hereof, Vanity entered into a rescission of the
share exchange agreement (“Rescission Agreement”) by and among Vanity, Shogun,
Mr. Knapp, Roxanne Knapp and the other shareholders of Shogun pursuant to which
the parties have agreed, among other things, to rescind the Rescission Agreement
(the “Rescission”).
 
NOW, THEREFORE, as partial consideration for the execution of the Rescission
Agreement by Vanity, the Indemnitors hereby covenant and agree as follows:


1.              Indemnitors, shall defend, protect, indemnify and hold harmless
each Vanity and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors, and any of their agents
or other representatives (including, without limitation, those retained in
connection with the transactions contemplated by the Exchange Agreement and the
Rescission Agreement) (collectively, the “Indemnitees”) from and against any and
all actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(each, an “Indemnified Liability” and collectively, the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Indemnitors or Shogun in the Exchange Agreement and the
Rescission Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Indemnitors or the Shogun contained in the Exchange Agreement
and the Rescission Agreement or any other certificate, instrument or document
contemplated hereby or thereby (c) any cause of action, suit or claim brought or
made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of Vanity) and arising out of or resulting
from (i) the execution, delivery, performance or enforcement of the Exchange
Agreement and the Rescission Agreement or any other certificate, instrument or
document contemplated hereby or thereby, or (ii) any claims made by investors in
a financing transaction based upon any matter relating to Vanity that occurred
on or prior to the date hereof or (d) any cause of action, suit or claim brought
or made against such Indemnitee by any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government (“Government Entity”) arising out of or
resulting from any failure by Shogun (i) to timely pay any national, provincial
or local income, sales and use, excise, franchise, real and personal property,
gross receipt, capital stock, production, business and occupation, disability,
employment, payroll, severance or withholding tax or charge imposed by any
Government Entity, any interest and penalties (civil or criminal) related
thereto or to the nonpayment thereof, and any loss or tax liability incurred in
connection with the determination, settlement or litigation of any tax liability
arising therefrom (“Taxes”) due and payable thereby (or subject to withholding
and remittance thereby), (ii) to timely file any tax return, declaration,
reports, estimates, claim for refund, claim for extension, information returns,
or statements relating to Taxes, including any schedule or attachment thereto
(“Tax Return”), (iii) to comply with any applicable law relating to Taxes.
 
 
C - 1

--------------------------------------------------------------------------------

 


2.           Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against any Indemnitors under this
Indemnification Agreement, deliver to the Indemnitors a written notice of the
commencement thereof, and the Indemnitors shall have the right to participate
in, and, to the extent the Indemnitors so desire, jointly with any other
Indemnitors similarly noticed, to assume control of the defense thereof with
counsel mutually reasonably satisfactory to the Indemnitors and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnitee to be paid by the Indemnitors, if the named parties to such
proceeding include both the Indemnitors and the Indemnitee and, in the
reasonable opinion of the Indemnitee, the representation by such counsel of the
Indemnitee and the Indemnitors would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceeding.  The Indemnitee shall cooperate fully with the
Indemnitors in connection with any negotiation or defense of any such action or
claim by the Indemnitors and shall furnish to the Indemnitors all information
reasonably available to the Indemnitee which relates to such action or
claim.  The Indemnitors shall keep the Indemnitee fully apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto.  No Indemnitor shall be liable for any settlement of any action, claim
or proceeding effected without its prior written consent; provided, however,
that the Indemnitors shall not unreasonably withhold, delay or condition its
consent.  No Indemnitor shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such claim or litigation and such settlement shall not
include any admission as to fault on the part of the Indemnitee.  Following
indemnification as provided for hereunder, the Indemnitors shall be subrogated
to all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the Indemnitors within a
reasonable time of the commencement of any such action shall not relieve such
Indemnitors of any liability to the Indemnitee, except to the extent that the
Indemnitors is prejudiced in its ability to defend such action.


3.           The indemnification required by this Indemnification Agreement
shall be made by periodic payments of the amount thereof during the course of
the defense against any of the Indemnified Liabilities, reasonably promptly upon
the receipt by such Indemnitee of written bills (with such appropriate
supporting information as is reasonably requested by the Indemnitors that
damages have been incurred and the amount thereof (together with such
appropriate supporting information as is reasonably requested by the
Indemnitors); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.


4.           To the extent that the undertaking by the Indemnitors hereunder may
be unenforceable for any reason, the Indemnitors shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
5.           All notices, requests, claims, demands and other communications
under this Indemnification Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):


If to the Indemnitor, to:


118 Front Street
Brookings, South Dakota  57006
Attention:  Shawn Knapp

If to the Indemnitees, to


Vanity Events Holding, Inc.
1111 Kane Concourse STE 304
Bay Harbor Islands FL 33154
 Attn: Lloyd Lapidus, Interim CEO
 
 
C - 2

--------------------------------------------------------------------------------

 


with a copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Tel: (212) 930-9700
Fax: (212) 930-9725


6.           Notwithstanding any other provision contained in any of the
Transaction Documents, the Indemnification provided under this Indemnification
Agreement is a continuing Indemnification and shall remain in full force and in
effect so long as any obligation referred to herein exists.  The Indemnification
contained herein shall be in addition to (i) any cause of action or similar
right of any Indemnitee against the Indemnitors or others, and (ii) any
liabilities the Indemnitors may be subject to pursuant to applicable law.


7.           This Indemnification Agreement shall be deemed to have been made
under and be governed by, and construed in accordance with, the laws of the
State of New York, in all respects, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof, except to the
extent the laws of Delaware are mandatorily applicable to any of the
transactions.


8.           This Indemnification Agreement may not be amended, modified, or
supplemented except in writing executed by Indemnitor, Parent and the
Company.  No provision contained herein shall be waived unless the same shall be
in writing and signed by each of the Indemnitees and the Indemnitors and shall
be effective only in the specific instance and for the specific purpose given.


9.           This Indemnification Agreement may be executed, and accepted and
agreed to in several counterparts, each of which will be deemed to be an
original, and such counterparts together will constitute but one and the same
instrument.  Facsimile signatures shall be deemed to have the same effect as
originals.
 


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 


 
C - 3

--------------------------------------------------------------------------------

 




[Signature Page to Indemnification Agreement]




IN WITNESS WHEREOF, the Indemnitor has executed this Indemnification Agreement,
effective as of the ___ day of _________, 2011.



                    Shawn Knapp, Individually                              
Roxanne Knapp, Individually
 



 
                                                                           

 








                                                      



 


 
C - 4

--------------------------------------------------------------------------------

 
Exhibit D


GENERAL RELEASE


TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT Shawn Knapp
(hereinafter referred to as  “Releaser”), for himself and his present and former
representatives, agents, attorneys, administrators, heirs, executors and
assigns, in consideration of the sum of One ($1.00) Dollar, plus other good and
valuable consideration, received from or on behalf of Vanity Events Holding,
Inc., receipt whereof is hereby acknowledged, for itself and its present and
former representatives, officers, directors, members, agents, attorneys,
predecessors, successors, insurers, administrators, heirs and assigns
(hereinafter referred to as  “Releasees”), do hereby remise, release, acquit,
satisfy and forever discharge for himself and for all persons who may claim by,
through or under them, from any and all manner of action or actions, cause or
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, whether in law, admiralty or in equity, which against the
Releasees the Releaser ever had, now has or which can, shall or may have for,
upon or by reason of any matter, cause, or thing whatsoever, from the beginning
of the world to the date of this Release.
 
The words “Releaser” and “Releasees” include all releasers and all releasees
under this Release. This Release may not be changed orally.

 
 
D - 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Releaser have hereunto set Releaser hand and seal this
____ day of June, 2011.
 

                   
Shawn Knapp
   
 
 

 
STATE OF _________________       )
) ss.:
COUNTY OF _________________    )


On this ___ day of June, 2011, before me personally came Shawn Knapp, to me
known and known to me to be the individual described therein, and who executed
the foregoing, and duly acknowledged to me that he executed the same on behalf
of himself.


IN WITNESS WHEREOF, I have set my hand and official seal.
 

                   
Notary Public
 





 
 
 
 
 
 
 
D - 2